 



Exhibit 10.1
DEUTSCHE BANK TRUST COMPANY AMERICAS
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
CONFIDENTIAL
July 2, 2007
Activant Solutions Inc.
7683 Southfront Road
Livermore, CA 94551
Attention: Kathy Crusco, Senior Vice President
                    and Chief Financial Officer
Activant Solutions Inc.
Project Iceland Commitment Letter
Ladies and Gentlemen:
     You have advised Deutsche Bank Trust Company Americas (“DBTCA”) and
Deutsche Bank Securities Inc. (“DBSI” and, together with DBTCA, “DB”,“we”, “us”
or the “Commitment Parties”) that Activant Solutions Inc. (the “Company” or
“you”) intends to acquire, either directly or through one or more newly-formed
wholly-owned subsidiaries of the Company, the assets and liabilities of a
division identified to us as “Iceland” (the “Target”) of a public company (the
“Seller”) pursuant to the Acquisition (as defined in Exhibit A). You have
further advised us that, in connection with the foregoing, you intend to
consummate the other Transactions described in the Transaction Description
attached hereto as Exhibit A (the “Transaction Description”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Transaction Description and the Summary of Principal Terms and Conditions
attached hereto as Exhibit B (the “Term Sheet”; this commitment letter, the
Transaction Description, the Term Sheet and the Summary of Additional Conditions
attached hereto as Exhibit C, collectively, the “Commitment Letter”).
     In connection with the Transactions, DBTCA (together with any Initial
Lender appointed pursuant to the second succeeding paragraph of this Commitment
Letter, each an “Initial Lender” and collectively, the “Initial Lenders”) is
pleased to advise you of its (a) commitment to provide 100% of the entire
aggregate principal amount of the Acquisition Facility, (b) commitment to
acquire at par, by way of assignment, 100% of the Term Loans (as defined in the
Existing Credit Agreement) and/or Revolving Credit Commitments (as defined in
the Existing Credit Agreement) tendered to the Initial Lenders by the lenders
from time to time party to the Existing Credit Agreement (the “Existing
Lenders”), to the extent (and only to the extent) necessary to obtain the
consent of the “Required Lenders” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement in respect of the Amendment (the “Amendment
Back-Stop Facility” and, together with the Acquisition Facility, the
“Facilities”),



--------------------------------------------------------------------------------



 



2

and (c) agreement to vote, and cause its controlled affiliates to vote, with
respect to its Term Loans (as defined in the Existing Credit Agreement) and/or
Revolving Credit Commitments (as defined in the Existing Credit Agreement) after
giving effect to any required purchases pursuant to the Amendment Back-Stop
Facility, in favor of the Amendment, subject only to the conditions set forth in
the eleventh paragraph of this Commitment Letter, in the section entitled
“Conditions to Borrowing” in the Term Sheet and in Exhibit C hereto.
     In addition (and without limiting the agreements set forth in the preceding
paragraph), if the Term Loans (as defined in the Existing Credit Agreement)
and/or Revolving Credit Commitments (as defined in the Existing Credit
Agreement) to be acquired pursuant to the Amendment Back-Stop Facility will only
be tendered by Existing Lenders to the Initial Lenders at a price above par,
each Initial Lender hereby severally agrees (upon the request of the Company) to
commit to provide (in lieu of the Amendment Back-Stop Facility and the
Acquisition Facility) new credit facilities (the “Replacement Facilities”),
comprised of (1) a term loan facility (the “Replacement Term Facility”) in an
aggregate principal amount equal to the aggregate principal amount of the
outstanding Term Loans (as defined in the Existing Credit Agreement) on the
Closing Date on terms identical to the Term Loans (as defined in the Existing
Credit Agreement), (2) a revolving credit facility in an aggregate principal
amount equal to the Revolving Credit Commitments (as defined in the Existing
Credit Agreement) on terms identical to the Revolving Credit Commitments (the
“Replacement Revolver”), and (3) the Acquisition Facility on the terms provided
herein, except that (i) the proceeds of the Refinancing Facilities (other than
the Acquisition Facility) shall be used by the Company to prepay, in full, in
cash, all amounts outstanding under the Existing Credit Agreement, and (ii) the
conditions to the availability of the Replacement Facilities shall be as
provided in the eleventh paragraph of the Commitment Letter and Exhibit C hereto
(including the last paragraph thereof). If the Replacement Facilities are to be
provided in lieu of the Amendment Back-Stop Facility and the Acquisition
Facility (the “Replacement Option”) as set forth above, each reference to the
“Facilities” in this Commitment Letter shall be deemed to be a reference to the
“Replacement Facilities”, and each reference to the “Credit Agreement” in this
Commitment Letter shall be deemed to be a reference to the definitive
replacement credit agreement for the Replacement Facilities on the terms
provided in this Commitment Letter (the “Replacement Credit Agreement”).
     You hereby appoint DBSI to act, and DBSI agrees to act, as co-lead arranger
and joint bookrunner for the Facilities and to manage the Amendment (together
with any other joint bookrunner appointed pursuant to this paragraph, each a
“Joint Bookrunner” and collectively, the “Joint Bookrunners”). Within a time
limit to be mutually agreed, you may appoint additional “Initial Lenders”,
agents, co-agents, lead arrangers, co-arrangers, bookrunners, managers or
co-managers or confer other titles in respect of any Facility and the Amendment
in a manner and with economics to be mutually agreed (it being understood that,
to the extent you appoint additional financial institutions as additional
“Initial Lenders”, agents, co-agents, lead arrangers, co-arrangers, bookrunners,
managers or co-managers, the commitments of DBTCA in respect of the Facilities
will be reduced ratably by the amount of the commitments of such financial
institutions upon the execution by such financial institution of customary
joinder documentation and, thereafter, each such financial institution shall
constitute an “Initial Lender” hereunder). It is agreed that DBSI shall have
“left” placement in any and all marketing materials or other documentation used
in connection with each of the Facilities and to hold the leading role



--------------------------------------------------------------------------------



 



3

and responsibilities conventionally associated with such “left” placement,
including maintaining sole “physical books” in respect of each of the
Facilities. No compensation (other than compensation expressly contemplated by
this Commitment Letter and the Fee Letter referred to below and other than in
connection with any additional appointments referred to above) will be paid to
any Lender (as defined below) in connection with the Facilities unless you and
we shall so agree.
     The Initial Lenders reserve the right, prior to or after the execution of
definitive documentation for the Facilities (including, for the avoidance of
doubt, all loans acquired or originated pursuant to the Amendment Back-Stop
Facility), to syndicate all or a portion of their respective commitments
hereunder to a group of banks, financial institutions and other institutional
lenders (together with the Initial Lenders, the “Lenders”) identified by the
Joint Bookrunners in consultation with you and reasonably acceptable to them and
you (your consent not to be unreasonably withheld or delayed); provided that
(a) we agree not to syndicate our commitments to certain banks, financial
institutions and other institutional lenders or to competitors of the Company,
the Target and their respective subsidiaries that, in any such case, have been
specified by you in a separate letter delivered to us at any time on or prior to
the date of this Commitment Letter (“Disqualified Lenders”) and
(b) notwithstanding the Initial Lenders’ right to syndicate the Facilities and
receive commitments with respect thereto, no Initial Lender may assign all or
any portion of its commitment hereunder prior to the date of the consummation of
the Acquisition and the initial funding under the Facilities (the date of such
funding, “Closing Date”) and, unless you otherwise agree in writing, each
Initial Lender shall retain exclusive control over all rights and obligations
with respect to its commitments, including all rights with respect to consents,
modifications and amendments, until the Closing Date has occurred. The Joint
Bookrunners intend to commence syndication efforts promptly upon the execution
of this Commitment Letter and as part of their syndication efforts, it is their
intent to have Lenders commit to the Facilities prior to the Closing Date
(subject to the limitations set forth in the provisos to the preceding
sentence). You agree actively to assist the Joint Bookrunners in completing a
timely syndication that is reasonably satisfactory to them and you. Such
assistance shall include, without limitation, (a) your using commercially
reasonable efforts to ensure that any syndication efforts benefit materially
from your existing lending and investment banking relationships and, to the
extent practical and appropriate, the Target, (b) direct contact between senior
management, representatives and advisors of you, on the one hand, and the
proposed Lenders, on the other hand, (and your using commercially reasonable
efforts to ensure such contact between senior management, representatives and
advisors of the Target, on the one hand, and the proposed Lenders, on the other
hand), in all such cases at times mutually agreed upon, (c) your assistance
(including the use of commercially reasonable efforts to cause the Target to
assist) in the preparation of the Information Materials (as defined below) and
other customary marketing materials to be used in connection with the
syndications within at least 20 calendar days prior to the Closing Date, (d)
using your commercially reasonable efforts to procure, at least 5 calendar days
prior to the Closing Date, ratings for the Acquisition Facility (or, if the
Replacement Option is exercised, the Replacement Facilities), and corporate or
corporate family ratings, as applicable, of the Company, from each of Standard &
Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”),
and (e) the hosting, with the Joint Bookrunners, of one or more meetings of
prospective Lenders at times and locations mutually agreed upon. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
(as defined below) or any other letter agreement or undertaking concerning the



--------------------------------------------------------------------------------



 



4

financing of the Transactions to the contrary (but without limiting your
obligations to assist with syndication efforts as set forth below), neither the
commencement nor the completion of the syndication of the Facilities nor the
obtaining of the ratings referenced above shall constitute a condition to the
availability of the Facilities on the Closing Date or at any time thereafter.
     The Joint Bookrunners will, in consultation with you, manage all aspects of
any syndication of the Facilities, including decisions as to the selection of
institutions reasonably acceptable to you to be approached and when they will be
approached, when their commitments will be accepted, which institutions will
participate (subject to your consent rights set forth in the preceding paragraph
and excluding Disqualified Lenders), the allocation of the commitments among the
Lenders (subject to your rights of appointment as specified above) and the
amount and distribution of fees among the Lenders. To assist the Joint
Bookrunners in their syndication efforts, you agree to use commercially
reasonable efforts to prepare and provide (and to use commercially reasonable
efforts to cause the Target to provide) to us all customary information with
respect to you, the Target and each of your and their respective subsidiaries
and the Transactions, including all financial information and projections
(including financial estimates, forecasts and other forward-looking information,
the “Projections”), as the Joint Bookrunners may reasonably request in
connection with the structuring, arrangement and syndication of the Facilities.
     You hereby represent and warrant that, to the best of your knowledge,
(a) all written information and written data other than the Projections and
information of a general economic or general industry nature (the “Information”)
that has been or will be made available to any Commitment Party by or on behalf
of you, any of your representatives or the Target (at your request), taken as a
whole, is or will be, when furnished, correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements made
thereto prior to the Closing Date) and (b) the Projections that have been or
will be made available to any Commitment Party by or on behalf of you or any of
your representatives have been, or will be, prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time made and at
the time the related Projections are so made available; it being understood that
the Projections are as to future events and are not to be viewed as facts and
that actual results during the period or periods covered by any such Projections
may differ significantly from the projected results and such differences may be
material. You agree that, if at any time prior to the Closing Date, you become
aware that any of the representations and warranties in the preceding sentence
would be, to the best of your knowledge, incorrect in any material respect if
the Information and the Projections were being furnished, and such
representations were being made, at such time, then you will use your
commercially reasonable efforts to supplement the Information and the
Projections from time to time until the Closing Date such that, to the best of
your knowledge, the representations and warranties in the preceding sentence
will be correct in all material respects under those circumstances. In arranging
and syndicating the Facilities, each of the Commitment Parties will be entitled
to use and rely primarily on the Information and the Projections without
responsibility for independent verification thereof.



--------------------------------------------------------------------------------



 



5

     You hereby acknowledge that (a) the Joint Bookrunners will make available
Information, Projections and other marketing material and presentations,
including confidential information memoranda (collectively, with the Term Sheet,
the “Information Materials”) to the proposed syndicate of Lenders by posting the
Information Materials on Intralinks, SyndTrak Online or by similar electronic
means and (b) certain of the Lenders may be “public side” Lenders (i.e. Lenders
that do not wish to receive material non-public information with respect to you,
the Target or your and their respective securities and who may be engaged in
investment and other market related activities with respect to you, the Target
or your or the Target’s respective securities) (each, a “Public Sider”). If
reasonably requested by the Joint Bookrunners, you agree to use commercially
reasonable efforts to assist (and to use commercially reasonable efforts to
cause the Target to assist) us in preparing an additional version of the
Information Materials that is intended to consist exclusively of information
that is not material with respect to you or the Target or any of your or their
respective subsidiaries for the purpose of United States federal and state
securities laws (“Public Information”) to be used by Public Siders. The parties
intend that the information to be included in the additional version of the
confidential information memorandum will be substantially consistent with the
information included in filings made by you with the Securities and Exchange
Commission. It is understood that in connection with your assistance described
above, authorization letters will be included in any Information Materials that
authorize the distribution thereof to prospective lenders and exculpate you, the
Target and us with respect to any liability related to the use of the contents
of the Information Materials or related marketing materials by the recipients
thereof. Before distribution of any information, you agree to use commercially
reasonable efforts to identify that portion of the Information Materials that
may be distributed to the Public Siders as “Public Information”.
     You agree that the following documents may be distributed to both Private
Siders and Public Siders, unless you advise the Joint Bookrunners in writing
(including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private Siders:
(a) administrative materials prepared by the Joint Bookrunners for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda), (b) notification of changes in the Facilities’
terms and (c) drafts of the Credit Agreement and the Joinder Documentation (as
defined below). If you advise us that any of the foregoing should be distributed
only to Private Siders, then Public Siders will not receive such materials
without further discussions with you.
     As consideration for the commitments of the Initial Lenders hereunder and
for the agreement of the Joint Bookrunners to perform the services described
herein, you agree to pay (or cause to be paid) to the Initial Lenders the fees
set forth in the Term Sheet and in the Fee Letter dated the date hereof and
delivered herewith with respect to the Facilities (the “Fee Letter”). Once paid,
such fees shall not be refundable under any circumstances, except as otherwise
contemplated by the Fee Letter.
     The commitments of the Initial Lenders hereunder and the agreements of the
Joint Bookrunners to perform the services described herein are subject solely to
(a) the conditions set forth in the section of the Term Sheet entitled
“Conditions to Borrowing”, (b) the conditions set forth in Exhibit C hereto and
(c) the execution and delivery of the Amendment and definitive joinder
documentation (the “Joinder Documentation”) to the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement)
consistent with the Term



--------------------------------------------------------------------------------



 



6

Sheet and otherwise consistent with the requirements of Sections 2.15 and 6.11
of the Existing Credit Agreement (or, if the Replacement Option is exercised,
the execution and delivery of (x) the Replacement Credit Agreement on terms
consistent with this Commitment Letter and (y) related guaranty and security
documentation on the same terms as provided in the Loan Documents (as defined in
the Existing Credit Agreement) (collectively, the “Replacement Facilities
Documentation”)); provided that, notwithstanding anything in this Commitment
Letter, the Fee Letter, the Joinder Documentation, the Amendment, the Existing
Credit Agreement, the Credit Agreement, the Replacement Facilities
Documentation, the other Loan Documents or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary,
(i) the only representations relating to you (or your holding company parent),
the Target, your and their respective subsidiaries and your (or your holding
company parent’s) and their respective businesses the making of which shall be a
condition to the availability of the Facilities (other than any extension of
credit under the Replacement Revolver not made to refinance Revolving Loans (as
defined in the Existing Credit Agreement) outstanding on the Closing Date (each,
an “Additional Replacement Revolver Extension of Credit”)) on the Closing Date
shall be (A) such of the representations made with respect to the Target by the
Seller in the Purchase Agreement as are material to the interests of the
Lenders, but only to the extent that you have the right to terminate your
obligations under the Purchase Agreement as a result of a breach of such
representations in the Purchase Agreement and (B) the Specified Representations
(as defined below) and (ii) the Joinder Documentation, the Credit Agreement and
the Loan Documents (or, if the Replacement Option is exercised, the Replacement
Facilities Documentation) shall be in a form such that they do not impair
availability of the Facilities on the Closing Date (other than any Additional
Replacement Revolver Extension of Credit) if the conditions set forth herein, in
the Term Sheet and in Exhibit C hereto are satisfied (it being understood that,
to the extent any security interest in any Collateral (as defined in the
Existing Credit Agreement) owned by Target or its subsidiaries and, if the
Replacement Option is exercised, the Borrower, the Target or any of their
respective subsidiaries (other than the U.S. pledge and perfection of the
security interests (1) in the capital stock, if any, of the Target and any
domestic subsidiaries of the Target (to the extent required by the Existing
Credit Agreement) and, if the Replacement Option is exercised, the Borrower, the
Target and their respective domestic subsidiaries (to the extent required by the
Existing Credit Agreement) and (2) in other assets of the Target and its
subsidiaries (and, if the Replacement Option is exercised, the Borrower, the
Target and their respective domestic subsidiaries) with respect to which a lien
may be perfected by the filing of a financing statement under the Uniform
Commercial Code) is not provided and/or perfected on the Closing Date after your
use of commercially reasonable efforts to do so, the granting and/or perfection
of a security interest in such Collateral shall not constitute a condition
precedent to the availability of the Facilities on the Closing Date but shall be
required to be delivered after the Closing Date pursuant to arrangements to be
mutually agreed). For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Credit Agreement relating to
corporate existence, power and authority, the due authorization, execution,
delivery and enforceability of the Credit Agreement and the Joinder
Documentation (and, in the case of enforceability, the other Loans Documents
referred to in the Joinder Documentation), no violation of the Senior
Subordinated Notes Indenture (as defined in the Existing Credit Agreement),
Federal Reserve margin regulations, the Investment Company Act and status of the
Credit Agreement (including



--------------------------------------------------------------------------------



 



7

the Facilities and the guaranties thereof) as “senior debt” for purposes of the
Senior Subordinated Notes Indenture.
     You agree (a) to indemnify and hold harmless each Commitment Party, their
respective affiliates and the respective officers, directors, employees, agents
and controlling persons of each of the foregoing (each, an “Indemnified
Person”), from and against any and all losses, claims, damages, liabilities and
reasonable and documented out-of-pocket expenses, joint or several, to which any
such Indemnified Person may become subject arising out of or in connection with
this Commitment Letter (including the Term Sheet), the Fee Letter, the
Transactions, the Amendment, the Facilities or any claim, litigation,
investigation or proceeding relating to any of the foregoing (any of the
foregoing, a “Proceeding”), regardless of whether any such Indemnified Person is
a party thereto, and to reimburse each such Indemnified Person upon demand for
any reasonable and documented out-of-pocket legal expenses of one firm of
counsel for all Indemnified Persons (and, in the case of an actual or perceived
conflict of interest where the Indemnified Person affected by such conflict
informs you of such conflict and thereafter, after receipt your consent (not to
be unreasonably withheld or delayed), retains its own counsel, of another firm
of counsel for such affected Indemnified Person) or other reasonable and
documented out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
related expenses (i) to the extent that they have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
its affiliates or any of its or their officers, directors, employees, agents or
controlling persons, (ii) arising from a material breach of the obligations of
such Indemnified Person under this Commitment Letter, the Credit Agreement, the
Loan Documents and the Joinder Documentation or (iii) arising out of, or in
connection with, any Proceeding that does not involve an act or omission by you
or any of your affiliates and that is brought by an Indemnified Person against
any other Indemnified Person, and (b) if the Closing Date occurs, to
(i) reimburse each Commitment Party from time to time, upon presentation of a
summary statement, for all reasonable out-of-pocket expenses (including but not
limited to expenses of each Commitment Party’s due diligence investigation,
consultants’ fees (to the extent any such consultant has been retained with your
prior written consent), syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of counsel to the Commitment Parties
identified in the Term Sheet and of a single local counsel to the Commitment
Parties in each relevant jurisdiction, in each case incurred in connection with
the Facilities and the preparation of this Commitment Letter, the Fee Letter,
the Credit Agreement and the Joinder Documentation, (ii) reimburse all breakage
costs (if any) incurred by Existing Lenders in connection with the purchase of
obligations by the Initial Lenders pursuant to the Amendment Back-Stop Facility
on a day other than the last day of an interest period applicable thereto, and
(iii) all amounts (if any) required to compensate Initial Lenders for purchasing
Eurocurrency Rate Loans (as defined in the Existing Credit Agreement) pursuant
to the Amendment Back-Stop Facility in the middle of an interest period
applicable thereto (i.e., bearing interest at a Eurocurrency Rate lower than the
Eurocurrency Rate applicable to loans maintained as Eurocurrency Rate Loans
under the Existing Credit Agreement and not purchased pursuant to the Amendment
Back-Stop Facility). Upon satisfaction of the condition set forth in paragraph 7
of Exhibit C hereto, the foregoing provisions in this paragraph shall be
superseded in each case by the applicable provisions contained in the Credit
Agreement on the Closing Date and thereafter shall have no further force and
effect. Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified



--------------------------------------------------------------------------------



 



8

Person shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any Indemnified Person or any of its affiliates or its or their officers,
directors, employees, agents or controlling persons and (ii) neither you nor any
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages in connection with your or its activities related to this
Commitment Letter, the Facilities or the related transactions.
     You shall not be liable for any settlement of any Proceeding effected
without your consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final
judgment for the plaintiff in any such Proceeding, you agree to indemnify and
hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the preceding paragraph. Notwithstanding the
immediately preceding sentence, if at any time an Indemnified Person shall have
requested that you reimburse such Indemnified Person for legal or other expenses
in connection with investigating, responding to, or defending any Proceedings,
you shall be liable for any settlement of any Proceedings effected without your
written consent if (a) such settlement is entered into more than 30 days after
receipt by you of such request for reimbursement and (b) you shall not have
reimbursed such Indemnified Person in accordance with such request prior to the
date of such settlement. You shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
(i) such settlement includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability on claims that are the subject matter of such Proceedings and
(ii) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Person.
     You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including, without
limitation, financial advisory services) to other persons in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of the Commitment Parties or their affiliates will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by them or their affiliates of services for
other persons, and none of the Commitment Parties or their affiliates will
furnish any such information to other persons. You also acknowledge that none of
the Commitment Parties or their affiliates has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by them from other persons.
     As you know, each Commitment Party is a full service securities firm
engaged, either directly or through its affiliates, in various activities,
including securities trading, commodities trading, investment management,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Commitment Parties and their respective affiliates may actively
engage in commodities trading or trade the debt and equity securities (or
related derivative securities) and



--------------------------------------------------------------------------------



 



9

financial instruments (including bank loans and other obligations), you, the
Seller, the Target and other companies which may be the subject of the
arrangements contemplated by this letter for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities. Each Commitment Party or its affiliates may also co-invest
with, make direct investments in, and invest or co-invest client monies in or
with funds or other investment vehicles managed by other parties, and such funds
or other investment vehicles may trade or make investments in securities of you,
the Seller, the Target or other companies which may be the subject of the
arrangements contemplated by this Commitment Letter or engage in commodities
trading with any thereof.
     The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Target and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you and the Target, your and
their respective stockholders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties, on the one hand, and you and the Target, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party is acting solely as a principal and not as agents or
fiduciaries of you, the Target, your and their management, stockholders,
creditors or any other person, (iii) the Commitment Parties have not assumed an
advisory or fiduciary responsibility or any other obligation in favor of you
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the Company
on other matters) except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal and
financial advisors to the extent you deemed appropriate. You further acknowledge
and agree that you are responsible for making your own independent judgment with
respect to such transactions and the process leading thereto. You agree that you
will not claim that the Commitment Parties have rendered advisory services of
any nature or respect, or owe a fiduciary or similar duty to you, in connection
with such transaction or the process leading thereto.
     This Commitment Letter and the commitments hereunder shall not be
assignable by you without the prior written consent of the Joint Bookrunners
(and any attempted assignment without such consent shall be null and void), is
intended to be solely for the benefit of the parties hereto (and Indemnified
Persons) and is not intended to confer any benefits upon, or create any rights
in favor of, any person other than the parties hereto (and Indemnified Persons).
Any and all obligations of, and services to be provided by, the Commitment
Parties hereunder (including, without limitation, its commitments) may be
performed and any and all rights of the Commitment Parties hereunder may be
exercised by or through any of their affiliates or branches; provided that, with
respect to the commitments, any assignment thereof to an affiliate will not
relieve the Initial Lender from any of its obligations hereunder unless and
until such affiliate shall have funded the portion of the commitment so
assigned. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Joint Bookrunners and you. This Commitment Letter may be executed in any number
of counterparts, each of which shall be deemed an original and all of



--------------------------------------------------------------------------------



 



10

which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter (including the exhibits hereto) and, together with the Fee Letter dated
the date hereof, (i) are the only agreements that have been entered into among
the parties hereto with respect to the Facilities and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Facilities
and sets forth the entire understanding of the parties hereto with respect
thereto. THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; provided, however, that the
interpretation of the definition of Target Material Adverse Effect (and whether
or not a Target Material Adverse Effect has occurred) in this Commitment Letter
shall be governed by, and construed in accordance with, the laws of the State of
California, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.
     EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR
THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
     Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the non-exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter or the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby in any New York
State or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. Each of the parties hereto agrees
that service of process, summons, notice or document by registered mail
addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.
     We hereby notify you that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), each of us and each of the Lenders may be required to obtain,
verify and record information that identifies you and the Target, which
information may include your and their names and addresses and other information
that will allow each of us and the Lenders to identify you or the Target in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.



--------------------------------------------------------------------------------



 



11

     You agree that you will not disclose, directly or indirectly, the Fee
Letter and the contents thereof or, prior to your acceptance hereof, this
Commitment Letter, the Term Sheet, the other exhibits and attachments hereto and
the contents of each thereof, or the activities of any Commitment Party pursuant
hereto or thereto, to any person or entity without prior written approval of the
Joint Bookrunners, except (a) to your affiliates and to your and your
affiliates’ officers, directors, agents, employees, attorneys, accountants and
advisors on a confidential and need-to-know basis, (b) if the Commitment Parties
consent to such proposed disclosure or (c) pursuant to the order of any court or
administrative agency in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process or to the
extent requested or required by governmental and/or regulatory authorities, in
each case based on the reasonable advice of your legal counsel (in which case
you agree, to the extent permitted by applicable law, to inform us promptly
thereof prior to disclosure); provided that (i) you may disclose this Commitment
Letter and the contents hereof to the Seller, the Target and their respective
officers, directors, controlling persons, employees, attorneys, accountants and
advisors, on a confidential and need-to-know basis, (ii) you may disclose the
Commitment Letter and its contents in any public filing relating to the
Acquisition or the financing contemplated hereby, (iii) you may disclose this
Commitment Letter, and the contents hereof, to potential Lenders and to rating
agencies in connection with obtaining ratings for the Facilities or the Company
and (iv) you may disclose the fees contained in the Fee Letter as part of a
generic disclosure of aggregate sources and uses related to fee amounts to the
extent customary or required in marketing materials or public filing and (v) to
the extent portions thereof have been redacted in a manner satisfactory to us,
you may disclose the Fee Letter and the contents thereof to the Seller, the
Target and their respective officers, directors, controlling persons, employees,
attorneys, accountants and advisors, on a confidential and need-to-know basis.
     The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
solely for the purpose of providing the services which are the subject of this
Commitment Letter and shall treat confidentially all such information; provided
that nothing herein shall prevent the Commitment Parties from disclosing any
such information (a) pursuant to the order of any court or administrative agency
or in any pending legal or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process based on the advice of counsel (in
which case the Commitment Parties, to the extent permitted by applicable law,
agree to inform you promptly thereof prior to disclosure), (b) upon the request
or demand of any regulatory authority having jurisdiction over the Commitment
Parties or any of their affiliates (in which case the Commitment Parties agree,
to the extent permitted by applicable law, to inform you promptly thereof prior
to disclosure), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by the Commitment Parties
or any of their affiliates or any related parties thereto in violation of any
confidentially obligations owing to you, the Target, the Seller or any of your
or their respective affiliates (including those set forth in this paragraph),
(d) to the extent that such information is received by the Commitment Parties
from a third party that is not, to the Commitment Parties’ knowledge, subject to
confidentiality obligations owing to you, the Target, the Seller or any of your
or their respective affiliates, (e) to the extent that such information is
independently developed by the Commitment Parties, (f) to the Commitment
Parties’ affiliates and to its and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information



--------------------------------------------------------------------------------



 



12

and who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (with each such Commitment Party
responsible for such person’s compliance with this paragraph) or (g) to
potential or prospective Lenders, participants or assignees and to any direct or
indirect contractual counterparty to any swap or derivative transaction relating
to the Company or any of its subsidiaries, in each case who agree to be bound by
the terms of this paragraph (or language substantially similar to this
paragraph). The Commitment Parties’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Credit Agreement upon the initial funding of the Facilities.
     The reimbursement, indemnification, jurisdiction, governing law, venue,
waiver of jury trial, syndication and confidentiality provisions contained
herein and in the Fee Letter shall remain in full force and effect regardless of
whether Amendment shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the Initial Lenders’ commitments
hereunder; provided that your obligations under this Commitment Letter (other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication thereof and (b) confidentiality of the Fee
Letter and the contents thereof) shall automatically terminate and be superseded
by the provisions of the Credit Agreement upon the initial funding of the
Acquisition Facility, and you shall automatically be released from all liability
in connection therewith at such time. You may terminate this Commitment Letter
and/or reduce or terminate the Initial Lenders’ commitments with respect to any
Facility hereunder at any time subject to the provisions of the preceding
sentence.
     If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to DBSI on behalf of the Commitment Parties executed counterparts
hereof and of the Fee Letter not later than 5:00 p.m., New York City time, on
July 6, 2007. The Initial Lenders’ respective commitments hereunder will expire
at such time in the event that DBSI has not received such executed counterparts
in accordance with the immediately preceding sentence. In the event that the
initial borrowing in respect of the Acquisition Facility does not occur on or
before October 14, 2007, then this Commitment Letter and the commitments and
undertakings of each of the Commitment Parties hereunder shall automatically
terminate unless we shall, in our discretion, agree to an extension.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 



 

     We are pleased to have been given the opportunity to assist you in
connection with the financing for the Transactions.

            Very truly yours,

DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ David Mayhew         Name:   David Mayhew        Title:  
Managing Director     

                  By:   /s/ Patrick W. Dowling         Name:   Patrick W.
Dowling        Title:   Director     

            DEUTSCHE BANK SECURITIES INC.
      By:   /s/ Sean Mahoney         Name:   Sean Mahoney        Title:   Vice
Chairman of Global Banking and Managing Director     

                  By:   /s/ Jake Foley         Name:   Jake Foley       
Title:   Managing Director     

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------



 



 

Accepted and agreed to as of the date first above written:
ACTIVANT SOLUTIONS INC.

         
By
  /s/ Kathleen M. Crusco              
 
  Name: Kathleen M. Crusco    
 
  Title: Senior Vice President, Chief Financial Officer    

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------



 



 

      CONFIDENTIAL   EXHIBIT A

Activant Solutions, Inc.
Project Iceland Transaction Description
          Capitalized terms used but not defined in this Exhibit A shall have
the meanings set forth in the other Exhibits to the Commitment Letter to which
this Exhibit A is attached (the “Commitment Letter”) or in the Commitment
Letter.
          Activant Group Inc., a Delaware corporation (the “Holdings”), and
Activant Solutions Inc., a Delaware corporation and a wholly-owned subsidiary of
Holdings (the “Company”) intend to acquire, either directly or through one or
more newly-formed wholly-owned subsidiaries of the Company, the assets and
liabilities of a division identified to us as “Iceland” (the “Target”), of a
public company (the “Seller”).
          In connection with the foregoing, it is intended that:

a)   Pursuant to the Asset Purchase Agreement, dated as of July 2, 2007
(together with all exhibits and schedules thereto, collectively, the “Purchase
Agreement”), the assets and liabilities of the Target will be acquired (the
“Acquisition”) by the Company in accordance with the terms thereof. Pursuant to
the Acquisition, the Seller shall have the right to receive the acquisition
consideration in accordance with the terms of the Purchase Agreement.   b)   The
Company will obtain a new incremental term loan facility (the “Acquisition
Facility”) in an aggregate principal amount of up to $125 million to be used for
purposes set forth in the Term Sheet.   c)   The Company will amend its existing
credit agreement, dated as of May 2, 2006 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
and the other Loan Documents (as defined in the Existing Credit Agreement) in a
manner consistent with the Term Sheet and Exhibit C to the Commitment Letter to,
among other things, permit the Acquisition and allow the incurrence of the
indebtedness under the Acquisition Facility (the “Amendment”; the Existing
Credit Agreement, together with the Amendment, the “Credit Agreement”).

Notwithstanding the foregoing, if the Replacement Option is exercised, the
Company shall enter into the Replacement Credit Agreement in lieu of entering
into the Amendment. The transactions described above, the repayment of certain
existing third-party indebtedness of the Target and its subsidiaries (and, if
the Replacement Option is exercised, the Company, the Target and their
respective subsidiaries) and the payment of related fees and expenses are
collectively referred to herein as the “Transactions”.



--------------------------------------------------------------------------------



 



 

EXHIBIT B
Activant Solutions Inc.
Project Iceland Summary of Principal Terms and Conditions1

     
Borrower:
  The Company (the “Borrower”).
 
   
Transaction:
  As set forth in Exhibit A to the Commitment Letter.
 
   
Administrative Agent and Collateral Agent:
  Deutsche Bank Trust Company Americas (in such capacity, the “Administrative
Agent”).
 
   
Co-Lead Arrangers and Joint Bookrunners:
  DBSI and a financial institution to be appointed (as contemplated by the
Commitment Letter) will act as co-lead arrangers for the Acquisition Facility
(the “Co-Lead Arrangers”), DBSI and each other financial institution appointed
by the Borrower as a joint bookrunner pursuant to the Commitment Letter will act
as bookrunners (the “Joint Bookrunners”), and each will perform the duties
customarily associated with such roles.
 
   
Acquisition Facility:
  A secured incremental term loan facility (the “Acquisition Facility”) in an
aggregate principal amount of up to $125 million (the loans thereunder, the
“Acquisition Term Loans”).
 
   
Incremental Facilities:
  The Amendment will permit the Borrower to “reset” the basket for incremental
term loan facilities and/or an increase the Revolving Credit Commitments under
Section 2.15 of the Credit Agreement (after giving effect to the Transactions)
to $75 million, which incremental facilities shall be subject to terms and
conditions substantially similar to those set forth in the Existing Credit
Agreement.
 
   
Purpose:
  The proceeds of borrowings under the Acquisition Facility will be used by the
Borrower, on the Closing Date, together with cash on hand at the Target, to
finance the Acquisition, repay certain existing third-party indebtedness of the
Target and its subsidiaries, to repay any outstanding borrowings under the
Revolving Credit Facility (as defined in the Existing Credit Agreement) and to
pay fees, costs and expenses incurred in connection therewith.

 

1   All capitalized terms used but not defined herein shall have the meaning
given them in the Commitment Letter to which this term sheet is attached,
including Exhibit A thereto.



--------------------------------------------------------------------------------



 



2

     
Availability:
  The Acquisition Facility will be available in a single drawing on the Closing
Date. Amounts borrowed under the Acquisition Facility that are repaid or prepaid
may not be reborrowed.
 
   
Interest Rates and Fees:
  As set forth on Annex I hereto.
 
   
Default Rate:
  As set forth in the Existing Credit Agreement.
 
   
Final Maturity and Amortization:
  The Acquisition Facility will mature on May 2, 2013 and will amortize in equal
quarterly installments in aggregate annual amounts equal to 1% of the original
principal amount of the Acquisition Facility, with the balance payable on May 2,
2013.
 
   
Guarantees:
  As set forth in the Existing Credit Agreement, it being understood that Target
and its subsidiaries shall provide guaranties of the obligations under the
Credit Agreement on the terms provided by Section 6.11 of the Credit Agreement.
 
   
Security:
  As set forth in the Existing Credit Agreement, it being understood that Target
and its subsidiaries shall pledge Collateral (as defined in the Existing Credit
Agreement) to secure their guaranties of the obligations under the Credit
Agreement on the terms provided by Section 6.11 of the Credit Agreement.
 
   
Mandatory Prepayments:
  As set forth in the Existing Credit Agreement.

Mandatory prepayments shall be applied pro rata to the Term Loans (as defined in
the Existing Credit Agreement) outstanding and Acquisition Term Loans
outstanding and otherwise as set forth in the Existing Credit Agreement.  
Voluntary Prepayments:
  As set forth in the Existing Credit Agreement.
 
   
 
  Voluntary prepayments shall be applied pro rata to the Term Loans (as defined
in the Existing Credit Agreement) outstanding and Acquisition Term Loans
outstanding and otherwise as set forth in the Existing Credit Agreement.
 
   
Representations and Warranties:
  As set forth in the Existing Credit Agreement.
 
   
Conditions to Initial Borrowing:
  Delivery of customary legal opinions, evidence of authority, corporate
documents, if any (with respect to



--------------------------------------------------------------------------------



 



3

     
 
  the Target and its subsidiaries) and officer’s incumbency certificates;
solvency certificate (with respect to the Borrower and its subsidiaries on a
consolidated basis); officer’s certificate demonstrating that the incurrence of
the Acquisition Term Loans complies with the terms of the Senior Subordinated
Notes Indenture; and delivery of a customary borrowing certificate, except that
the certification with respect to the accuracy of the representations and
warranties shall be subject to the limitations set forth in the eleventh
paragraph of the Commitment Letter (the form of all such opinions, documents and
certificates to be consistent with those delivered in connection with the
closing of the Existing Credit Agreement) and, subject to the limitations set
forth in the eleventh paragraph of the Commitment Letter, the accuracy of the
representations and warranties in the Credit Agreement.
 
   
 
  Under the Credit Agreement, the availability of the initial borrowing under
the Acquisition Facility will also be subject to the applicable conditions set
forth in the eleventh paragraph of the Commitment Letter and in Exhibit C to the
Commitment Letter.
 
   
Affirmative Covenants:
  As set forth in the Existing Credit Agreement.
 
   
Negative Covenants:
  As set forth in the Existing Credit Agreement.
 
   
Financial Maintenance
Covenants:
  As set forth in the Existing Credit Agreement.
 
   
Events of Default:
  As set forth in the Existing Credit Agreement.
 
   
Counsel to the Administrative Agent, Co-Lead Arrangers and Joint Bookrunners:
  White & Case LLP.
 
   
Interest Rates:
  The interest rates under the Acquisition Facility will be as follows:
 
   
 
  At the option of the Borrower, initially, the Eurocurrency Rate (as defined in
the Existing Credit Agreement) plus 2.25% or Base Rate (as defined in the
Existing Credit Agreement) plus 1.25%.
 
   
 
  From and after the delivery by the Borrower to the Administrative Agent of the
Borrower’s financial statements for the first full fiscal quarter of the
Borrower



--------------------------------------------------------------------------------



 



4

     
 
  completed after the Closing Date, interest rate spreads under the Acquisition
Facility shall be determined by reference to the leverage-based pricing grid to
be agreed.



--------------------------------------------------------------------------------



 



 

EXHIBIT C
Activant Solutions Inc.
Project Iceland Summary of Additional Conditions2
     Under the Credit Agreement, the initial borrowings under the Facilities
shall be subject to the following conditions:
          1. Except as set forth in the Disclosure Letter (as defined in the
Purchase Agreement) delivered to the Commitment Parties on the date hereof,
since April 30, 2007, there shall not have occurred any events, changes,
circumstances, effects, occurrences, results or state or facts that,
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect (as defined in the Purchase Agreement as in
effect on the date hereof).
          2. The Joint Bookrunners shall be reasonably satisfied that, from the
date hereof and until the Closing Date, there shall be no competing issues of
debt securities or commercial bank or other credit facilities of you, the Target
or any of your or their subsidiaries being offered, placed or arranged (other
than any indebtedness of the Target and its subsidiaries permitted to be
incurred pursuant to the Purchase Agreement as in effect on the date hereof), if
such debt securities or commercial bank or other credit facilities would have,
in the reasonable judgment of the Joint Bookrunners, a detrimental effect upon
the primary syndication of the Facilities.
          3. The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities, shall be
consummated, in all material respects in accordance with the terms of the
Purchase Agreement, without giving effect to any modifications, amendments or
express consents or waivers thereto that are material and adverse to the
Lenders, without the consent of the Joint Bookrunners (such consent not to be
unreasonably withheld or delayed). The Joint Bookrunners hereby acknowledge that
they are satisfied with the Purchase Agreement as in effect on the date hereof.
After giving effect to the Acquisition and the financing contemplated hereby,
Target and its subsidiaries will have no outstanding indebtedness other than
indebtedness in respect of the Credit Agreement, indebtedness permitted by the
Existing Credit Agreement and certain other indebtedness to be agreed.
          4. The Joint Bookrunners shall have received (i) unaudited
consolidated balance sheets as of April 30, 2007 and related statements of
income, stockholders’ equity and cash flows of the Target for nine-month period
ended April 30, 2007, and (ii) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Target for each
subsequent fiscal quarter ended after April 30, 2007 and at least 45 days before
the Closing Date.
          5. The Joint Bookrunners shall have received a pro forma consolidated
balance sheet of the Company as of the date of the most recent fiscal quarter
ended at least 45 days prior to the Closing Date and a pro forma statement of
operations for the four consecutive
 

2   Capitalized terms used in this Exhibit C shall have the meanings set forth
in the other Exhibits attached to the Commitment Letter to which this Exhibit C
is attached (the “Commitment Letter”). In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit C shall be determined by reference to the context in
which it is used.



--------------------------------------------------------------------------------



 



2

fiscal quarter period ending on such date, in each case adjusted to give effect
to the Transactions and the other transactions related thereto.
          6. Subject in all respects to the eleventh paragraph of the Commitment
Letter, all documents and instruments required to perfect the Administrative
Agent’s (as defined in Exhibit B) security interest in the Collateral (as
defined in the Existing Credit Agreement) of the Target and its subsidiaries
(or, if the Replacement Option is exercised, Holdings, the Borrower, the Target
and their respective subsidiaries) shall have been executed and delivered and,
if applicable, be in proper form for filing, and none of the Collateral shall be
subject to any other pledges, security interest or mortgages, except for the
liens permitted under the Credit Agreement.
          7. All fees and expenses then due and payable to the Commitment
Parties pursuant to the Commitment Letter and the Fee Letter shall have been
paid to the extent invoiced in reasonable detail at a reasonable time prior to
the Closing Date.
     In addition to the foregoing, if the Replacement Option is exercised, then
the initial borrowings and extensions of credit under the full amount of the
Replacement Facilities shall also be subject to: (i) the delivery of
(a) customary legal opinions, evidence of authority, corporate documents, if any
(with respect to Holdings, the Borrower, Target and their respective
subsidiaries) and officer’s incumbency certificates, (b) a solvency certificate
(with respect to the Borrower and its subsidiaries on a consolidated basis);
(c) an officer’s certificate demonstrating that the incurrence of the full
amount of the Replacement Facilities complies with the terms of the Senior
Subordinated Notes Indenture; and (d) a customary borrowing certificate, except
that the certification with respect to the accuracy of the representations and
warranties shall be subject to the limitations set forth in the eleventh
paragraph of the Commitment Letter (the form of all such opinions, documents and
certificates to be consistent with those delivered in connection with the
closing of the Existing Credit Agreement); (ii) subject to the limitations set
forth in the eleventh paragraph of the Commitment Letter with respect to the
Replacement Facilities (other than with respect to the Additional Replacement
Revolver Extensions of Credit), the accuracy of the representations and
warranties in the Replacement Credit Agreement; and (iii) with respect to the
Additional Replacement Revolver Extensions of Credit only, the absence of any
default or event of default under the Replacement Credit Agreement.

 